Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is responsive to Amendment, filed 10/18/2021.
 	Claims 1-3, 5-10, 12-17, 19-21 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 10/18/2021, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1-3, 5-10, 12-17, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gollapudi et al. (US Pat No. 8,825,805), in view of Krishnamoorthy et al. (US Pat No. 8,386,508). 
As to claims 1, 8, 15, Gollapudi teaches a method for automatic caching in an in-memory data grid (IMDG), the method comprising:
receiving in the IMDG from a client of the IMDG a request for a primary query (i.e. data structures are maintained to allow a user to access the data that is received, col. 5, lines 5-14; The initial request for data, col. 3, lines 34-42, consider a data result set at a server as shown in table 100 of FIG. 1, col. 3, lines 19-33);
	monitoring resource utilization in the IMDG (i.e. to monitor such transmission of redundant data causes excess overhead to be expended both in terms of the transmission overhead (e.g., excess bandwidth usage) as well as the excess memory cache used at the client to store the redundant data, col. 3, line 55 to col. 4, line 2);
identifying within a query/sub-query table that is dynamically constructed over time as initial queries and follow-on sub-queries are directed in the IMDG both the primary query (i.e. The initial request for data ... At a later time, the user may request a second portion of the result set to be transmitted from the server to client, col. 8, lines 34-42), and also a sub-query that uses a portion of a result set from a previously requested invocation of the primary query, the sub-query being related to the primary query based upon the use by the sub-query of a portion of a result set from a previously requested primary query (i.e. a portion of table 100 from server 302 is explicitly requested for delivery to client 304 (col. 4, line 62 to col. 5, line 4); After the first row 108 of table 100 is sent from server 302 to client 304, any transmission of additional rows results in the possibility that redundant data for column values will be requested for transmission across network 306 ... the corresponding data structure at client 304 is configured to point to the previous copy that has already been transmitted, col. 5, lines 22-32, it can be predictively anticipated that the client will eventually require more data than is initially requested, col. 3, lines 43-54; additional portions of the requested data are retrieved, col. 3, lines 19-33; a portion of table 100 from server 302 is explicitly requested for delivery to client 304, col. 4, line 62 to col. 5, line 4); After the first row 108 of table 100 is sent from server 302 to client 304, any transmission of additional rows results in the possibility that redundant data for column values will be requested for transmission across network 306 ... the corresponding data structure at client 304 is configured to point to the previous copy that has already been transmitted, col. 5, lines 22-32);
directing concurrently both an invocation of the primary query and also an invocation of the sub-query without waiting to receive a request for the sub-query from the client (i.e. The initial request for data, col. 3, lines 34-42; the client will eventually require more data than is initially requested ... additional portions of table 100, tracking each row of data that is transmitted from server 302 to client 304, col. 5, lines 15-21; predictive selection of data anticipated to be requested by a client in the future, col. 3, lines 19-33);
	performing the identifying of the primary and sub-query, and the concurrent directing of the sub-query (i.e. a determination is then made whether it is advantageous to perform ...  prefetch the identified data (406) ... if a client requests only a first portion of a result set or database table result, then the remaining data in the result set/database table set is very likely to be needed by the client ... the additional requests determine… send the additional data to the client (408), col. 6, lines 41-60), in response to the monitored resource utilization falling below a threshold value indicating available resource utilization (i.e. Such transmission of redundant data causes excess overhead to be expended both in terms of the transmission overhead (e.g., excess bandwidth usage) as well as the excess memory cache used at the client to store the redundant data, col. 3, line 55 to col. 4, line 2).
	caching query results of both the primary query and the sub-query subsequent to a completion of the primary query (i.e. Cache 308 represents the memory cache at client 304 that stores data sent from server 332, col. 4, lines 55-61).
	Gollapudi teaches “the monitored resource utilization ... indicating available resource utilization” as Such transmission of redundant data causes excess overhead to be expended both in terms of the transmission overhead (e.g., excess bandwidth usage) as well as the excess memory cache used at the client to store the redundant data, col. 3, line 55 to col. 4, line 2.
Gollapudi does not seem to explicitly teach “the monitored resource utilization falling below a threshold value indicating available resource utilization”.
(i.e. if none of the evaluator nodes 110 satisfy the sufficient memory and processor requirement then the number of sub-queries that may be formed corresponding to the input query is equal to the total number of evaluator nodes 110, col. 4, line 64 to col. 5, lines 14).
It would have been obvious to one of ordinary skill of the art having the teaching of Gollapudi, Krishnamoorthy at the time the invention was made to modify the system of Gollapudi to include the limitations as taught by Krishnamoorthy. One of ordinary skill in the art would be motivated to make this combination in order to compute memory required for storing the selected table, compute the number of healthy query evaluator nodes available for processing the input query in view of Krishnamoorthy (col. 4, lines 42-63), as doing so would give the added benefit that if none of the evaluate nodes satisfy the sufficient memory and processor requirement then the number of sub-queries that may be formed corresponding to the input query is equal to the total number of evaluator nodes as taught by Krishnamoorthy (col. 4, line 64 to col. 5, line 14).

As to claims 2, 9, 16, Krishnamoorthy teaches the previously requested sub-query is associated with the primary query in reference to fields of the primary query upon which the sub-query is based (i.e. Logical metadata information comprises information regarding the schema of a database such as table names, column names, referential keys, col. 5, line 66 to col. 6, line 8).

As to claims 3, 10, 17, Krishnamoorthy teaches the request for the primary
(i.e. FIG. 2 illustrates an exemplary structure of database characteristics repository 122 of the metadata manager 118. In an embodiment of the present invention, the database characteristics repository 122 of the metadata manager 118 is updated periodically, col. 5, lines 15-39).

As to claims 5, 12, 19, Krishnamoorthy teaches the resource utilization is central
processing unit (CPU) utilization (i.e. processing speed of the respective evaluator node, col. 7, lines 18-49).

As to claims 6, 13, 20, Krishnamoorthy teaches the resource utilization is memory utilization (i.e. computing the total memory required for storing a selected table, col. 5, lines 41-63).

As to claims 7, 14, 21, Krishnamoorthy teaches the resource utilization is a request processing capacity for processing query requests (i.e. The available memory and processor speeds of all the evaluator nodes 110 available for processing the input query is stored in the machine characteristics repository 120 of the metadata manager 118, col. 4, lines 64 to col. 5, line 14).

Double Patenting (patent)
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-3, 5-10, 12-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10540353. 
Although the claims at issue are not identical (i.e. computer program product vs method), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. “A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
	Applicant's arguments filed 10/18/2021 have been fully considered but they are

Firstly, it is important to note that cited references are intended to be taken in
their entireties; the particular paragraphs and quotes from the references are intended
as examples of disclosure, and are not intended to be limiting.
Secondly, with respect to applicant contends that Gollapudi fails to teach “caching within the IMDG both query results of the primary query and sub-query that is cached before receiving the request for the sub-query”, the examiner respectfully submits that Gollapudi teaches this features as data result stored (cached) at server in table 100 in Fig. 1. This data result can be distributed to plurality of user stations as shown in Fig 5.
query results of the primary query limitation equates to data result in Fig. 1.
The primary query limitation equates to a query for the result table 100 in Fig. 1; the initial request, col. 3, lines 43-53.
The sub-query limitation equates to a portion of table 100, e.g. a request for row, col. 3, line 10-33 and Fig. 1, additional rows of table 100, col. 5, lines 22-32; the additional requests, col. 6, lines 41-60;
... before receiving the request for the sub-query limitation equates to predictive selection of data anticipated to be requested by a client in the future, col. 3, lines 19-33, If the user later requests that information, it can immediately be displayed to the user, without requiring any wait time or additional network overhead to request and retrieve that information, col. 3, line 55 to col. 4, line 2.
within an IMDG, or even to the same location as the primary query, but instead caches the prefetched data locally on client-side…, it is noted that the features upon which applicant relies (i.e., within an IMDG, not cached to the same location as the primary query, caches the prefetched data locally on client-side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It should be noted that in memory data grid caching is a technique to reduce data access costs by loading some of the original data present into memory, which typically uses pre-fetching techniques to store data in memory that is expected to be used in the future since not all data can be loaded into memory. As such, the caching of prefetched data of Gollapudi is cached to an IMDG as cache 308 in Fig. 3, wherein the cache 308 is a portion of the structure 304 (i.e. IMDG); or to a data result set includes four rows which is stored (cached) at server in table 100 in Fig. 1. This data result can be distributed to plurality of user stations as shown in Fig 5. 
	Furthermore, the caching of prefetched data is cached to an IMDG limitation equates to the pointers in data structure point to cache sections 310, 312, and 314 of cache 308, which represents the memory cache at client 304 that stores data sent from server 332, col. 4, lines 55-61; data structures are maintained to allow a user to access the data that is received, col. 5, lines 5-14).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the proxy cache 130 can direct the sub-query 160 upon the IMDG 120 and can cache the results from both the primary query 150 and sub-query 160 for return to the application client) are not specifically recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed, the claim language as presented is still read on by the cited references at the cited paragraph in the claim rejections. It is suggested that in order to expedite the prosecution applicant should amend the claim to better reflect the intended scope of the claim.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 

/MIRANDA LE/Primary Examiner, Art Unit 2153